Title: From John Adams to John Bondfield, 25 April 1780
From: Adams, John
To: Bondfield, John


     
      Sir
      Paris Hotel de Valois Ruë de Richelieu April 25th. 1780
     
     I am very much obliged by your kind Attention, in your Letter of 22d. April.
     Clinton has then arrived at Georgia, where he is destined to be as well watched and guarded and finally as compleatly ruined as Burgoyne was at Saratoga or Preston at Rhode Island, and that favorite Child of Fortune Gates is to have the Glory of it all. I am quite easy since I know, he commands. There is an Affection for him and a Confidence in him, a kind of devotion to him, in the Mind of the American Soldier, that makes him infallible. I have also recieved your Letter concerning my Wine—the one you inclosed to Mr. L never reached me.
     
     Pray let me know, when the Genl. Livingston and Mary Ferran will sail and for what port, and what other Vessels are going to America from Nantes, and all other News.
     When may I expect the Wine you ordered me, and where must I look for it?
     What think You of the Conduct of the neutral maritime Powers? what Effect will it have on England? I am with Respect Yours &c.
    